
	
		I
		112th CONGRESS
		1st Session
		H. R. 3645
		IN THE HOUSE OF REPRESENTATIVES
		
			December 13, 2011
			Ms. Sutton (for
			 herself, Mr. Lipinski,
			 Mr. Jones,
			 Mr. Hastings of Florida,
			 Mr. Andrews,
			 Ms. Kaptur,
			 Mr. Ryan of Ohio,
			 Mr. Courtney,
			 Mr. Yarmuth,
			 Mr. Murphy of Connecticut,
			 Mr. Holden,
			 Mr. Critz, and
			 Mr. Gene Green of Texas) introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To require consideration of the impacts of a public
		  interest waiver from the Buy America requirement on domestic manufacturing
		  employment for certain transportation provisions.
	
	
		1.Short titleThis Act may be cited as the
			 American Jobs Preservation
			 Act.
		2.HighwaysSection 313 of title 23, United States Code,
			 is amended—
			(1)by redesignating
			 subsections (c) through (f) as subsections (d) through (g),
			 respectively;
			(2)by inserting after
			 subsection (b) the following:
				
					(c)Requirements for
				issuance of public interest waiverThe Secretary may issue a
				waiver based on a finding under subsection (b)(1) only after the Secretary has
				considered the potential impacts of the waiver on domestic manufacturing
				employment. The Secretary shall include a statement detailing the short and
				long-term impact of the finding on domestic manufacturing
				employment.
					.
			3.TransitSection 5323(j) of title 49, United States
			 Code, is amended—
			(1)by redesignating
			 paragraphs (3) through (9) as paragraphs (4) through (10), respectively;
			 and
			(2)by inserting after
			 paragraph (2) the following:
				
					(3)Requirements for issuance of public
				interest waiverThe Secretary may issue a waiver based on a
				finding under paragraph (2)(A) only after the Secretary has considered the
				potential impacts of the waiver on domestic manufacturing employment. The
				Secretary shall include a statement detailing the short and long-term impact of
				the finding on domestic manufacturing
				employment.
					.
			4.AviationSection 50101 of title 49, United States
			 Code, is amended—
			(1)by redesignating
			 subsection (c) as subsection (d);
			(2)by inserting after
			 subsection (b) the following:
				
					(c)Requirements for
				issuance of public interest waiverThe Secretary may issue a
				waiver based on a finding under subsection (b)(1) only after the Secretary has
				considered the potential impacts of the waiver on domestic manufacturing
				employment. The Secretary shall include a statement detailing the short and
				long-term impact of the finding on domestic manufacturing
				employment.
					.
			5.RailSection 24405(a) of title 49, United States
			 Code, is amended—
			(1)by redesignating
			 paragraphs (3) through (11) as paragraphs (4) through (12), respectively;
			 and
			(2)by inserting after
			 paragraph (2) the following:
				
					(3)Requirements for issuance of public
				interest waiverThe Secretary may issue a waiver based on a
				finding under paragraph (2)(A) only after the Secretary has considered the
				potential impacts of the waiver on domestic manufacturing employment. The
				Secretary shall include a statement detailing the short and long-term impact of
				the finding on domestic manufacturing
				employment.
					.
			6.AmtrakSection 24305(f) of title 49 United States
			 Code, is amended by adding at the end the following new paragraph:
			
				(5)Requirements for issuance of public
				interest waiverThe Secretary may issue a waiver based on a
				finding under paragraph (4)(A)(i) only after the Secretary has considered the
				potential impacts of the waiver on domestic manufacturing employment. The
				Secretary shall include a statement detailing the short and long-term impact of
				the finding on domestic manufacturing
				employment.
				.
		
